Citation Nr: 1013574	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  09-22 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder due to military sexual trauma.


REPRESENTATION

Veteran represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wilmington, Delaware.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

On his June 2009 VA Form 9, the Veteran indicated that he 
desired a Board hearing at the RO (that is, a Travel Board 
hearing).  Accordingly, the RO scheduled him for a Travel 
Board hearing in April 2010.  However, prior to the hearing, 
the appeal was certified to the Board.  

Given the above, and with no indication that the Veteran no 
longer desires a Travel Board hearing, the appeal must be 
remanded to the RO to afford the Veteran his scheduled Travel 
Board hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should afford the Veteran the 
opportunity to testify at his scheduled 
Travel Board hearing.  After the hearing, 
the claims file should be returned to the 
Board in accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


